DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 01/17/2022.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 01/17/2022, with respect to the prior art have been fully considered and are persuasive.  The rejection of claims 1-37 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 36 has been amended to separate the claims back into separate claims 36 and 37 as originally filed.

36. The non-transitory computer-readable storage medium of claim 30, wherein the instructions, when executed, cause the system to: 
determine, with the smart shelf, a plurality of positions of a plurality of dividers on the smart shelf; 
identify whether there is an inconsistency in an arrangement pattern of the plurality of the dividers; and 
when the inconsistency is identified, provide a second alert.  
37.  The non-transitory computer-readable storage medium of claim 30, wherein the instructions, when executed, cause the system to: 
determine, with the smart shelf, a plurality of positions of a plurality of shelf labels on the smart shelf; 
determine, with the smart shelf, a plurality of positions of a plurality of dividers on the smart shelf; 
create an actual planogram based on the plurality of positions of the plurality of shelf labels on the smart shelf and the plurality of positions of the plurality of dividers on the smart shelf; and 
create an overlay of an intended planogram and the actual planogram.


Allowable Subject Matter
Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method comprising each and every one of the following limitations:
Determining a current position of a divider on a smart shelf based on sensor outputs of the smart shelf at the current position responsive to the divider positioned at the current position;
Comparing the current position of the divider to an intended position of the divider; and
Providing a first alert when the current position of the divider does not match the intended position of the divider.
Independent claims 22 and 30 are allowed for substantially the same reason as claim 1.
Claims 2-21, 23-29, and 31-37 depend from claims 1, 22, and 30, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/Primary Examiner, Art Unit 2876